DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see remarks, filed 02/26/2021, with respect to claims 1-4, 11-13, 18-20, 22, 25 and 27 have been fully considered and are persuasive.  The rejection of claims 1-4, 11-13, 16-20, 22, 25 and 27 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 11-13, 16-20, 22, 25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the prior art of record does not teach “ a storage unit, wherein the dependence of the device output on the electrical input in the second electrical input range comprises outputting different effects at different, corresponding values in the second electrical input range, wherein the storage unit stores assignments between said different effects and said different, corresponding values in the second electrical input range, and wherein the electrical device is configured to output said different effects at the different, corresponding values in the second electrical input range by referencing said stored assignments.”
Regarding claim 13: the prior art of record does not teach “the dependence of the device output on the electrical input in the second electrical input range comprises outputting different effects at different, corresponding values in the second electrical input range and wherein the configuring the device output as the dependent output comprises referencing assignments, stored in a storage unit, between said different effects and said different, corresponding values in the second electrical input range.”

Regarding claim 20: the prior art of record does not teach “a storage unit, wherein the storage unit stores assignments between said different colors and said different, corresponding values in the second electrical input range, and wherein the electrical device is configured to output said different colors at the different, corresponding values in the second electrical input range by referencing said stored assignments.”

Regarding claims 2-4, 11-12, 16-19, 22, 25, and 27: claims 2-4, 11-12, 18-19, 22, 25 and 27 are allowable due to their dependence on allowed claims 1, 13 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                                              Supervisory Patent Examiner, Art Unit 2839